Title: From Thomas Jefferson to United States Senate, 11 December 1805
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     Dec. 11. 1805.
                  
                  I now lay before the Senate the several treaties & conventions following which have been entered into on the part of the US. since their last Session.
                  1. A treaty of peace & amity between the US. of America & the Basha-Bey & subjects of Tripoli in Barbary.
                  2. A treaty between the US. & the Wiandot, Ottawa, Chippawa, Munsee & Delaware, Shawanee & Putawatamy nations of Indians.
                  3. A treaty between the US. & the agents of the Connecticut land companies on one part, & the Wiandot, Ottawa, Chippawa, Munsee, & Delaware, Shawanee & Putawatamy nations of Indians.
                  4. A treaty between the US. & the Delawares, Putawatamies, Miamis, Eel rivers & Weas.
                  5. A treaty between the US. & the Chickasaw nation of Indians.
                  6. A treaty between the US. of America & the Cherokee Indians.
                  7. A Convention between the US. & the Creek nation of Indians. with the several documents necessary for their explanation.
                  The Senate having dissented to the ratification of the treaty with the Creeks submitted to them at their last session which gave a sum of 200,000. Dollars for the country thereby conveyed it is proper now to observe that instead of that sum, which was equivalent to a perpetual annuity of 12,000 Dollars, the present purchase gives them an annuity of 12,000. Dollars for eight years only, & of 11,000 Dollars for ten years more; the paiments of which would be effected by a present sum of 130,000.D. placed at an annual interest of 6. per cent. if from this sum we deduct the reasonable value of the road ceded through the whole length of their country from Ocmulgee towards New Orleans, a road of indispensable necessity to us, the present Convention will be found to give little more than the half of the sum which was formerly proposed to be given. This difference is thought sufficient to justify the presenting this subject a second time to the Senate.
                  On these several treaties I have to request that the Senate will advise whether I shall ratify them or not.
                  
                     Th: Jefferson 
                     
                     
                  
               